Citation Nr: 1534879	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye.

2. Entitlement to service connection for labyrinthitis with vestibular dysfunction.
 
3. Entitlement to service connection for lumbar strain with sacroiliac pain.
 
4. Entitlement to service connection for right leg arterial insufficiency, claimed as secondary to service-connected diabetes mellitus.
 
5. Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.
 
6. Entitlement to service connection for chronic renal insufficiency, claimed as secondary to service-connected diabetes mellitus.
 
7. Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected diabetes mellitus.
 
8. Entitlement to service connection for bilateral diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus.
 
9. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.

10.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958, from February 1960 to February 1963, and from August 1963 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, denied service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye.  In January 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) regarding the claim was issued in September 2013.  [Parenthetically, it is noted  that the Board previously indicated that the  Veteran did not perfect his appeal, the evidence reflects that in November 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to the claim for service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye.]  

This appeal also arose from a November 2012 rating decision in which the RO denied service connection for labyrinthitis with vestibular dysfunction, lumbar strain with sacroiliac pain, right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, erectile dysfunction, special monthly compensation based on loss of use of a creative organ, and hyperlipidemia.  In this rating decision, the RO also granted service connection for hemorrhoids and denied an initial higher rating for tinnitus.  In December 2012, the Veteran filed a NOD regarding all denials of service connection and entitlement to SMC as well as with the ratings assigned for service-connected hemorrhoids and tinnitus.

An SOC on was issued in August 2013, and, in September 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) with respect to all claims, except the claim for service connection for hyperlipidemia, and the claims for higher ratings for hemorrhoid and tinnitus.  Thus, the Veteran perfected an appeal as to the claims for service connection for labyrinthitis with vestibular dysfunction, lumbar strain with sacroiliac pain, right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, and erectile dysfunction.  The Board is cognizant that the September 2013 supplemental SOC did not list the issue of service connection for diabetic retinopathy; this claim, however, currently remains in appellate status.  

Furthermore, the RO acknowledged that the August 2013 SOC did not address the issue regarding entitlement to SMC based on loss of use of a creative organ and addressed the issue in a subsequent September 2013 supplement SOC.  Given the content of the November 2014 Legal Representation Agreement and the subsequent May 2015 supplemental SOC, which continued to treat the issue of SMC as on appeal, the Board acknowledges that this issue currently remains in appellate status.  

In December 2013, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 

In January 2014, the Board remanded the claims for service connection for labyrinthitis with vestibular dysfunction, and lumbar strain with sacroiliac pain, aa well as remanded  service connection for the following disabilities claimed as secondary to service-connected diabetes mellitus: right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, and erectile dysfunction.  These matters are once again before the Board. 

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On his  September 2013 VA Form 9, the Veteran indicated that he did not want a Board hearing; however, on  his November 2013 VA Form 9, he expressed his desire for a Board video-conference hearing before a Veterans Law Judge and a July 2013 Memorandum acknowledged the Veteran's hearing request.  

In July 2014, the Veteran retained private attorney Deanne L. Bonner to represent him regarding all of his claims on appeal.  See July 2014 Legal Representation Agreement and a VA Form 21-22a, Appointment of Individual as Claimant's Representative.  Subsequently, in July 2014 correspondence, the Veteran and his attorney were notified that the Veteran's name was placed on list of persons wishing to appear before the Board.  The Veteran and his representative were also advised that if the Veteran no longer wished to appear for a hearing before the Board to submit a request in writing to withdraw the hearing request.  In response, in November 2014 correspondence, the Veteran's representative indicated that the Veteran still desired a video- conference hearing before a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules video-conference hearings, a remand of these matters for scheduling of the requested Board video-conference hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request.  Notify him and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2014).




